| xFITZSIMMONS, Judge,
concurring.
I respectfully concur in the result.
Additionally, I believe that this court should specifically address the assignment of error to the trial court’s order of a psychological evaluation of the maternal grandparents. The grandparents are not parties to the child custody proceeding. No one has suggested that the grandparents take custody of the children. Therefore, I see no basis or authority for the court ordered evaluation of the grandparents. See La.R.S. 9:331.